Citation Nr: 1126042	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-28 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Evaluation of right knee internal derangement status post meniscectomy, currently evaluated as 10 percent disabling.  

3.  Evaluation of degenerative joint disease, lumbosacral spine, currently evaluated as 20 percent disabling.  

4.  Evaluation of radiculopathy, buttocks and right leg, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to March 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004 and June 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement regarding issues 1 and 2 was received in September 2004, a statement of the case was issued in August 2005, and a substantive appeal was received in August 2005.  

The Veteran also filed a notice of disagreement regarding the issue of service connection for degenerative joint disease of the lumbosacral spine in September 2004.  However, the RO granted service connection for this in October 2006.  

The RO had rated the Veteran's right knee disability as noncompensable in September 2004.  However, in October 2006, it changed that rating to 10 percent, effective from the December 31, 2003 date of claim.  The Veteran presented testimony at an RO hearing in October 2005.  A transcript of the hearing is of record.  The Veteran had requested a Board hearing in August 2005.  However, he withdrew that request in April 2010.  

The June 2010 rating decision addressed the service-connected lumbosacral spine degenerative joint disease and radiculopathy of the buttocks and right leg.  The Veteran filed a notice of disagreement in July 2010 with this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As to PTSD, the Board finds that the Veteran's claim should be treated as including all psychiatric disorders in view of the diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran should receive appropriate notice, as well as a more comprehensive VA examination addressing the etiology of any non-PTSD psychiatric disorders.  Moreover, this notice should include the recent revisions to 38 C.F.R. § 3.304(f)(3), addressing stressors involving fear of military and terrorist activity.  75 Fed. Reg. 39,843- 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

There was a VA examination in September 2008 for the Veteran's s service-connected right knee internal derangement status post meniscectomy.  However, in January 2010, the Veteran indicated that his right knee may be more severe now due to extremely rigid muscles that make it so difficult to stretch.  When there has been an allegation of a worsening of a condition since the last VA examination, another VA examination is required.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, this issue will be remanded for another VA examination.  

The Veteran filed a notice of disagreement in July 2010 with the RO's June 2010 denial of a rating greater than 20 percent for his service-connected degenerative joint disease of his lumbosacral spine and with its denial of a rating greater than 10 percent for radiculopathy of the buttocks and right leg.  A statement of the case has not been issued, and this must be addressed upon remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Prior to any of the above action, the RO should obtain and incorporate into the claims folder any additional recent medical records of treatment the Veteran  has received for the claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 38 C.F.R. § 3.159(b) notice letter addressing the claim for service connection for a psychiatric disorder, to include PTSD.  This letter must address the recent revisions to 38 C.F.R. § 3.304(f)(3).

2.  Make arrangements to obtain any additional recent medical records of treatment the Veteran has received for psychiatric, right knee, lumbosacral spine, and buttock and right leg radiculopathy problems.  

3.  Thereafter, schedule the Veteran for a VA examination for his right knee.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.

The examiner should identify all impairment attributable to the Veteran's service-connected right knee internal derangement status post meniscectomy.  

The examiner should report the range of motion measurements for the Veteran's right knee.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of the right knee, and if so, to what extent.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  The Veteran should also be afforded a VA psychiatric examination, with an examiner who has reviewed the claims file.  This examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current psychiatric disorders other than PTSD are etiologically related to service.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Thereafter, again consider the Veteran's claims for service connection for a psychiatric disorder (including PTSD) and an increased evaluation for a right knee disorder.  The recent revisions to 38 C.F.R. § 3.304(f)(3) must be addressed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.

6.  Issue the Veteran a statement of the case on the matter of higher ratings for degenerative joint disease of the lumbar spine and radiculopathy of buttocks and right leg.  If the Veteran perfects appeals, those issues should be returned to the Board in accordance with the usual appellate procedures.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


